The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-8-2022 has been entered.
The amendment filed on 6-8-2022 is acknowledged. Claims 1 and 9 have been amended. Claim 10 has been canceled. 
Claims 1, 4-9, 11-15, 18-22 and 24-25 are pending. Claims 12-15, 18-22 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. It should be noted that none of the withdrawn claims are eligible for rejoinder as they differ in scope with the allowable claims. Claims 1, 4-9 and 11 are currently under examination.

Election/Restrictions
This application is in condition for allowance except for the presence of claim s 12-15, 18-22 and 24-25 are directed to an invention non-elected with traverse in the reply filed on 3-9-2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.

Claim Rejections Withdrawn
Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “… comprising the colonization factor antigens (CFA) antigenic epitopes of CFA/I (SEQ ID NO:4), CFA/II (CS1 (SEQ ID NO:5), CS2 (SEQ ID NO:6), CS3 (SEQ ID NO:7)) and CFA/IV (CS4 (SEQ ID NO:8), CS5 (SEQ ID NO:9), CS6 (SEQ ID NO:10))…” is withdrawn in light of the amendment thereto. 
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the referencing an “A14Q mutation (SEQ ID NO:13)” or a N12S mutation (SEQ ID NO:14)…” is withdrawn in light of the amendment thereto.
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the referencing a “N12S mutation (SEQ ID NO:14)” is withdrawn. Cancellation of said claim has rendered the rejection moot. 
The rejection of claims 1, 4-5 and 8-11 under 35 U.S.C. 103 as being unpatentable over Ruan et al. (Clinical and Vaccine Immunology Vol. 21 No. 2, pages 243-249 – IDS filed on 8-4-2020), Zhang (WO 2011/044499) and Svennerholm et al. (Expert Reviews Vaccines Vol. 7 No. 6, pages 795-804 – IDS filed on 8-4-2020) is withdrawn in light of the amendment thereto.
 
Conclusion

Claims 1, 4-9 and 11 are allowed.

This application is in condition for allowance except for the following formal matters: 
Non-elected claims 12-15, 18-22 and 24-25 must be canceled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        July 22, 2022